ICJ_183_JurisdictionalImmunities2022_DEU_ITA_2022-06-10_ORD_01_NA_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE



                                            YEAR 2022
                                                                                                  2022
                                                                                              10 June 2022
                                                                                              General List
                                                                                                 No. 183
                                            10 June 2022



 QUESTIONS OF JURISDICTIONAL IMMUNITIES OF THE STATE AND MEASURES
           OF CONSTRAINT AGAINST STATE-OWNED PROPERTY

                                     (GERMANY v. ITALY)




                                              ORDER



Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
           BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
           NOLTE, CHARLESWORTH; Registrar GAUTIER.


      The International Court of Justice,

      Composed as above,

      After deliberation,

      Having regard to Article 48 of the Statute of the Court and to Articles 31, 44, 45, paragraph 1,
and 48 of the Rules of Court,

       Having regard to the Application filed by the Federal Republic of Germany (hereinafter
“Germany”) on 29 April 2022 instituting proceedings against the Italian Republic (hereinafter
“Italy”) concerning the alleged violation by Italy of its obligation to respect Germany’s sovereign
immunity, and to the Request for the indication of provisional measures contained in the Application,

                                                   -2-

      Having regard to the letter dated 4 May 2022, whereby the Agent of Germany informed the
Court that, following certain exchanges between the Parties, his Government had decided to
“withdraw its Request for the indication of provisional measures”,

      Having regard to the Order dated 10 May 2022, whereby the President of the Court placed on
record the withdrawal by Germany of its Request for the indication of provisional measures;

       Whereas a meeting was held by the President of the Court with the representatives of the
Parties on 3 June 2022, pursuant to Article 31 of the Rules of Court, in order to ascertain their views
with regard to the time-limits for the filing of the initial written pleadings in the case; whereas at this
meeting, the representatives of both Parties referred to the fact that certain legislative, judicial and
administrative procedures relevant to the claims advanced by Germany in its Application were
underway in Italy; whereas the Agent of Germany indicated that, in light of these ongoing
developments, the Parties had agreed that a sufficiently long time period would be desirable for the
preparation of the first round of written pleadings; whereas, as agreed between the Parties, the Agent
of Germany thus requested a period of 12 months, respectively, for the preparation of a Memorial by
the Applicant and Counter Memorial by the Respondent; and whereas the Co Agent of Italy
confirmed the agreement between the Parties to request time limits of 12 months for the submission
of the initial written pleadings;

      Taking into account the agreement of the Parties,

      Fixes the following time-limits for the filing of the written pleadings:

      12 June 2023 for the Memorial of the Federal Republic of Germany;

      12 June 2024 for the Counter Memorial of the Italian Republic; and

      Reserves the subsequent procedure for further decision.



      Done in French and in English, the French text being authoritative, at the Peace Palace, The
Hague, this tenth day of June, two thousand and twenty-two, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the Government of the Federal
Republic of Germany and the Government of the Italian Republic, respectively.




                                                               (Signed)    Joan E. DONOGHUE,
                                                                                President.




                                                               (Signed)     Philippe GAUTIER,
                                                                                 Registrar.




                                              ___________

